Dismissing appeal.
Preston Murphy was convicted of violating the Local Option Law, Kentucky Statutes, section 2554c-1 *Page 319 
et seq., by the verdict of a jury which fixed his punishment at a fine of twenty dollars and thirty days in jail. So far as the record before us discloses, no judgment has been entered on this verdict. An appeal lies only from a final order or judgment. Criminal Code of Practice, Section 347.
Furthermore, we are without jurisdiction to review a judgment for a twenty-dollar fine and thirty days in jail even if one had been entered. Compton v. Commonwealth, 270 Ky. 51,109 S.W.2d  16.
Appeal dismissed.